Dawson, J.
(dissenting): I dissent. The constitution does not entirely condemn special legislation. It contemplates its occasional necessity, and when a special law is enacted and its validity is drawn in question, the constitution contemplates that the judicial question whether a general law could be made applicable shall be considerately dealt with, and each special law shall be tested on its own merits and the special conditions the legislature had to consider in its enactment; and it seems to me to be evading the issue to hold this act -unconstitutional merely because the act creating a city court in Chanute was so held. The judicial question which the court has to solve in determining the validity of a special act has to take into account all the circumstances and matters of fact which might warrant the enactment of the special legislation and render the enactment of pertinent general legislation impracticable, and that question is not determinable by a mere mechanical reference to another decision which presumably was controlled by its own particular facts.
It seems rather obvious to me that a general law to cover such a situation as that presented at Arkansas City would have to be a somewhat fantastic piece of legislative workmanship. Such a general law would have to start by excluding from its provisions all .cities which already possess city courts created by special acts. *594That would, or should, exclude the cities of Atchison, Coffeyville, Kansas City, Leavenworth, Topeka and Wichita (R. S. 20-1501), and in the interest of economy and repose should exclude all cities in counties which have adopted the act of 1923 authorizing the creation of county courts. (R. S. 20-801.) I think the fact that nearly all cities comparable in size and commercial importance with Arkansas City are already supplied with city courts goes far to demonstrate the impracticability of making a general act creating city courts applicable to the needs of Arkansas City. Of course it could be done in one way — by repealing all the special acts which already supply the other Kansas towns with city courts, and then make a general statute applicable to all of those already supplied and all others like Arkansas City which now or in the years to come may require such courts. It does not seem to me that the constitution contemplates any such drastic treatment in supplying the need for courts in the young and rapidly growing cities of this commonwealth. Considering the geographical situation of Arkansas City, remotely located from the county seat, located on the state’s southern border and having important trade connections with a wide extent of territory in Oklahoma nearby, and considering the great scope of the business, railroad and industrial activities of Arkansas City and their inevitable increase, it seems quite obvious to me that a special act creating a city court to serve the needs of Arkansas City was not only proper but that a general law, while not actually impossible to be devised, would be inapplicable without drastically dislocating the city courts already embedded in our judicial system. Without committing myself to the approval of all the details of the statute, senate bill 504, which are neither argued by counsel nor considered in the majority opinion, I hold that the fact that the statute is special is not enough to strike it down, and that the showing made in its behalf, together with the matters which are accessible to our judicial notice, is sufficient to sustain it under the constitutional provision for its judicial construction and determination.